EXHIBIT REINSTATED AND AMENDED SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is made and entered into this26th day of June, 2008 by and among NL Industries, Inc., a New Jersey corporation (“NL”); NL Environmental Management Services, Inc., a New Jersey corporation (“NL EMS” and, together with NL, the “NL Companies”); the Sayreville Economic and Redevelopment Agency, a municipal redevelopment agency (“SERA”); Sayreville Seaport Associates, L.P., a Delaware limited partnership authorized to transact business in New Jersey (“SSA”); and the County of Middlesex, a county organized under the laws of New Jersey (the “County”). RECITALS WHEREAS, the NL Companies were the owners of approximately 440 acres of real property located on the Raritan River, near Raritan Bay in Sayreville, New Jersey, which real property is more specifically described in this Agreement (the “Property”); and WHEREAS, the NL Companies have been working to investigate and remediate environmental contamination on the Property at the direction of the New Jersey Department of Environmental Protection (“NJDEP”) pursuant to obligations under the Industrial Site Recovery Act (“ISRA”), N.J.S.A. 13:1K-6, et seq., and an Administrative Consent Order; and WHEREAS, in 1995, the Borough of Sayreville (the “Borough”) became interested in redeveloping the Property in order to encourage various mixed-use development projects and to capitalize on the proximity of the Property to major roadways and the Raritan River, which provides access to New York City by ferry; and WHEREAS, in 1996, the Borough designated the Property as part of an area in need of redevelopment pursuant to the Local Redevelopment and Housing Law, N.J.S.A. 40A:12A-1, et seq.; and WHEREAS, in 2000, the Borough’s redevelopment agency, SERA, began taking steps toward condemnation of the Property under the “takings” clauses of the United States and New Jersey constitutions and, in 2002, commenced litigation against the NL Companies and others under the Eminent Domain Act of 1971, N.J.S.A. 20:3-1, et seq. (“Condemnation Action”); and WHEREAS, in 2005, prior to any determination in the Condemnation Action of the value of the just compensation to be paid by SERA to the NL Companies, SERA filed a Declaration of Taking and pursuant to court order deposited Thirty-Three Million, Five Hundred Fifty Thousand Dollars ($33,550,000) in escrow with the Superior Court of New Jersey (the “Court”), thereby obtaining legal title to the Property (such funds referred to herein as the “Escrow Funds”); and WHEREAS, the County currently holds a mortgage on the Property to secure the loan extended by the County to SERA to enable SERA to acquire the Property through condemnation (the “County Loan”); and WHEREAS, the Court continues to hold the Escrow Funds, no determination has yet been made in the Condemnation Action as to the value of the Property, the Condemnation Action remains pending, and the NL Companies have not been paid for the Property; and WHEREAS, as a result of the Condemnation Action and the non-payment of the NL Companies in connection therewith, the NL Companies currently claim an equitable lien on the Property in the amount of the yet to be determined unpaid portion of the just compensation owed by SERA to the NL Companies as a result of SERA’s taking of the Property through eminent domain; and WHEREAS, in 2007 SERA issued a Request for Qualifications followed by a Request for Proposals (“RFP”) in order to identify qualified developers interested in undertaking the redevelopment of the Property; and WHEREAS, by Resolution dated October 29, 2007, SERA selected O’Neill Properties Group, L.P. (“OPG”) as the redeveloper for the Property pursuant to the RFP process, and OPG has created SSA for the purpose of purchasing and redeveloping the Property; and WHEREAS, SERA and SSA have finalized a Redevelopment Agreement (the “Redevelopment Agreement”) and a Purchase and Sale Agreement (the “Sale Agreement”) with respect to the Property, and are finalizing a Ground Lease Agreement (the “Ground Lease”) with respect to the Property, memoranda of which have been attached to this Agreement as Exhibits A, B, and Q, respectively and, SSA shall deliver true and correct copies of the Redevelopment Agreement, the Purchase Agreement, and the Ground Lease to the NL Companies once they have been fully executed and delivered; and WHEREAS, the parties to this Agreement desire to resolve the Condemnation Action between SERA and the NL Companies, satisfy the NL Companies’ claimed equitable lien and SERA’s loan obligations to the County, and facilitate SSA’s acquisition and redevelopment of the Property; and WHEREAS, for purposes of this Agreement, the term “Hazardous Substances” shall mean any substance, whether solid, liquid or gaseous, which is listed, defined or regulated as a “hazardous substance” or “hazardous waste” or otherwise classified as hazardous or toxic, in or pursuant to any applicable local, state, or federal environmental law, regulation or guidance; or which is or contains asbestos, radon, any polychlorinated biphenyl, radioactive material, or motor fuel or other petroleum hydrocarbons; or which causes or poses a threat to cause a contamination or nuisance on the Property or any adjacent property or a hazard to the environment or to the health or safety of persons on the Property; and WHEREAS, the NL Companies, SERA, SSA and the County were parties to a Settlement Agreement and Release entered into as of April 1, 2008 (“Original Settlement Agreement”); and WHEREAS, by termination notice dated May 2, 2008, the NL Companies terminated the Original Settlement Agreement when the Initial Closing failed to occur on May 1, 2008, as contemplated by the terms of the Original Settlement Agreement; and WHEREAS, the parties to this Agreement desire to enter into a new agreement that reinstates and amends the terms of the Original Settlement Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and obligations contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Acquisition of the Property.SSA and the County will purchase portions of the Property either in fee or by easements across the Property in phases as follows: a.The “Initial Closing” shall occur on or before August 1, 2008 (the “Initial Closing Date”).At the Initial Closing: i.SSA will enter into a ground lease with SERA for that portion of the Property commonly referred to by the parties as the C Parcels and described in the legal description attached hereto as Exhibit C (“C Parcels”), subject to the C-Parcels Easement (defined below).SERA shall ground lease such portions of the Property to SSA by entering into a Ground Lease Agreement with SSA and a Memorandum of Ground Lease is attached hereto as Exhibit Q. ii.the County will purchase from SERA an easement across a portion of the C Parcels along the entire waterfront as more fully described on Exhibit C-1 (the “C Parcels Easement”), subject to conditions set forth herein; and iii.the County will purchase from SERA an easement across Parcel B along the entire waterfront as more fully described on Exhibit C-2 (the “Parcel B Easement”), subject to the conditions set forth herein. b.The “Second Closing” shall occur on the earlier of (i) that date which is six (6) months after the Initial Closing or (ii) fifteen (15) days after the date upon which the NJDEP provides written confirmation that all required remedial capping on that portion of the Property commonly referred to by the parties as Parcel A and described in the legal description attached hereto as Exhibit D(“Parcel A”) has been completed (the “Second Closing Date”). i.At the Second Closing, SSA will purchase from SERA (A) an easement on Parcel A for the construction of an access road and turnaround (“Parcel A Easement”), as more fully described in Exhibit D hereto, and (B) the development rights to Parcel A, which development rights:(i) are described on Exhibit E hereto (the “Development Rights”); and (ii) shall be transferred by SSA to Parcel C and/or Parcel B pursuant to the Redevelopment Agreement or shall otherwise be preserved so as to accrue to the benefit of SSA for use in the redevelopment of the C Parcels and/or Parcel B.Also, at the Second Closing, the County will purchase from SERA Parcel A, and title to Parcel A shall be held by the County in its Open Space Inventory and shall be subject to the above-referenced easement as well as conservation easements to the other governmental entities that are assisting in the funding of the purchase of Parcel A hereunder as are required by those other government entities; and ii.Within thirty (30) daysof the Initial Closing Date, SSA will submit its application(s) for any and all permits necessary to allow SSA or SERA to cap Parcel A for remedial purposes.SSA or SERA will thereafter use its best efforts to obtain any and all such permits at the earliest possible date.SSA or SERA will use its best efforts to complete the capping of Parcel A to the satisfaction of the NJDEP at the earliest possible date, in no event later than that date which is six (6) months after the Initial Closing. c.The “Third Closing” shall occur on or before October 15, 2010 (the “Third Closing Date”).At the Third Closing, SSA will enter into a ground lease with SERA for that portion of the Property commonly referred to by the parties as Parcel B and described in the legal description attached hereto as Exhibit F (“Parcel B”), subject to the easement referred to in Section 1.a.iii. above.SERA shall ground lease such portions of the Property to SSA by entering into a Ground Lease Agreement and a Memorandum of Ground Lease is attached hereto as Exhibit Q. 2.Compensation of the NL Companies and Repayment of the County Loan.The NL Companies hereby agree to accept Eighty-Two Million, Seven Hundred Fifty Thousand Dollars ($82,750,000) (the “Condemnation Price”) and SSA’s assumption of the Assumed Environmental Liabilities (as set forth in Section 5 of this Agreement) and SERA’s agreement to be the lead remediator under the Memorandum of Understanding (as set forth in Section 9.a.v.(A) of this Agreement) in compensation for the Property.The Condemnation Price shall be paid to the NL Companies in installments as set forth below.Further, as set forth below, the County hereby agrees to accept Forty-Two Million, Three Hundred Thousand Dollars ($42,300,000), plus administrative fees and costs, plus interest accruing on or after January 1, 2008, in full repayment of the County Loan, and such amount shall be paid to the County in installments as set forth below.Notwithstanding the foregoing, to the extent that the administrative fees and costs and interest accruing on or after January 1, 2008 (collectively, the “SERA Payments”) are not paid through the First Closing, Second Closing and/or Third Closing, SERA agrees that it shall remain solely liable to the County for the SERA Payments unless otherwise agreed in writing by the County.SERA agrees further that if any SERA Payments are due and owing by SERA to the County as of the Third Closing, SERA shall on or prior to the Third Closing either (i) pay such SERA Payments to the County in full or (ii) provide the County with substitute security reasonably satisfactory to the County to fully secure SERA’s obligation to pay such SERA Payments to the County (the “Substitute Security”). The NL
